Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 22 Nov. 2021 is acknowledged and has been entered.
Claims 1, 5-17 and 19-21 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claims 11, 12 and 16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to said claims in the Response of 22 Nov. 2021.
The rejection of claims 1, 5-17 and 19-21 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn-in-part with respect to the reaction product being limited to acetic acid.  A modified version of the rejection is presented below.
The rejection of claims 1, 5, 6, 8-15 and 19-21 under 35 U.S.C. 103 as being unpatentable over the combination of Katzen in view of Balat as evidenced by Petersen is withdrawn in view of the claim amendments and related arguments in the Response of 22 Nov. 2021.

Response to Arguments
Applicant's arguments filed 22 Nov. 2021 with respect to the written description rejection have been fully considered but they are not persuasive.
Applicant argues that paragraphs [0003] and [0005] of the specification disclose that fermentation products can be made from a variety of feedstocks such as grain-based and 
Applicant further cites paragraph [0035] of the specification as stating that “[e]xemplary fermentation products include alcohol (e.g., ethanol, butanol, and the like) due to the utility of alcohol as a fuel”.  This is not persuasive because paragraph [0035] as a whole clearly discloses that the fermentation product is from a cellulosic biomass (“The cellulosic biomaterial … can be used to generate one or more fermentation products”).
Applicant further cites paragraph [0056] of the specification stating that while the impurity can be diacetyl in some embodiments, the invention is not limited to diacetyl and can include other impurities as well.  This is not persuasive because support for a claimed genus requires sufficient disclosure to evidence that Applicant was in possession of the full scope of the genus, e.g. by description of a representative number of species (see MPEP 2163, II.).  The range of potential impurities present in complex fermentation mixtures comprises a large and diverse genus of compounds, and diacetyl is the only specific impurity described in the context of the claimed system.  It is noted that the reference to acetic acid and furfural in paragraph [0005] of the specification is in relation to background of the invention, and there is no disclosure in the remainder of the specification of a system/method that would remove such impurities, including, e.g., any specific treatment compounds useful for such purpose (also, see MPEP 2163, II. – “disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus”; there is no evidence in the instant 
Applicant further argues that one of ordinary skill would recognize that the identity of the treatment compound would depend on the impurity being removed, and consistent with this the specification (at [0059]) states that the treatment compound is selected to react with an impurity.  This is not persuasive because the disclosure in the specification as filed is limited to the use of specific treatment compounds (alkali and/or oxidizing agents) to remove a specific impurity (diacetyl).  There is no disclosure in the specification evidencing that Applicant was in possession of other types of treatment compounds capable of removing other types of impurities using the claimed system, and the specification further lacks any discussion, guidance, etc. that would have allowed a skilled artisan to select a particular treatment compound for removal of a particular impurity.  As such, the specification as filed does not provide written description support for the full scope of the claimed invention.

Claim Objections
Claims 1, 5-17 and 19-21 are objected to because of the following informalities:  Appropriate correction is required.
Claim 21 should be amended as follows: “… wherein the treatment is configured …”

Claim Rejections - 35 USC § 112(a) (written description/new matter)

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-17 and 19-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to a system for reducing the concentration of an impurity in a distilled alcohol as set forth in claim 21, wherein the claimed system is generic with respect to the type of alcohol-containing fermentation product, the type of impurity and the type of treatment compound.  Each of the above generic claim terms (fermentation product, impurity, treatment compound) comprises a broad and diverse genus of potential chemical compounds/compositions.
To show possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.). Thus, when there is 
The disclosure in the instant specification (including original claims 1-5) is limited to a method/system wherein the fermentation product/impurity is from fermentation of a cellulosic feedstock, the impurity comprises diacetyl and the treatment compound is an oxidizing agent and/or an alkali (Spec., [0009]-[0013]; [0033]-[0068]; Examples).  The specification does not describe any additional examples of fermentation products, impurities or treatment compounds that constitute a representative number of species sufficient to reflect the variation encompassed by the generic claim terms.  As such, a skilled artisan would not consider the Applicant to have been in possession of the full scope of the claimed invention at the time of filing.  Since claim 21 was added by amendment after filing, the recitation of a generic fermentation product, impurity and treatment compound comprises new matter in violation of the written description requirement.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657